number release date id office uilc cca_2012121712270550 ---------- from ----------------------- sent monday date pm to ----------------- cc subject re court testimony i don’t think there is any special language they just tell the court that the employee is using a pseudonym but you might point out this language in the sample declaration in irm exhibit if the irs employee is using a pseudonym the following statement must be inserted at the end of paragraph a ____________ is not my real name i use a pseudonym in my official capacity as an employee of the irs this pseudonym used for privacy and safety reasons has been registered with the irs in accordance with irs procedures internal_revenue_manual use of pseudonyms by irs employees and all irs procedures governing the use of pseudonyms
